                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


WILLIAM SPENCER,

                      Plaintiff,

v.                                                         Case No: 6:19-cv-1217-Orl-41GJK

MONROE A. MOORE and ATLANTIC
DEVELOPMENT OF COCOA, INC.,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on the parties’ Amended Joint Motion to Approve

Settlement and Dismiss Case with Prejudice (“Motion,” Doc. 25). United States Magistrate Judge

Gregory J. Kelly issued a Report and Recommendation (“R&R,” Doc. 26), in which he

recommends granting the Motion and finding the Settlement Agreement (Doc. 25-1) to be fair and

reasonable settlements of Plaintiff’s claims under the FLSA. (See generally Doc. 26). The parties

filed a Joint Notice of Non-Objection to the Report and Recommendation (Doc. 27).

       After a de novo review of the record, this Court agrees entirely with the analysis in the

R&R. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc.26) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The Amended Joint Motion to Approve Settlement and Dismiss Case with

              Prejudice (Doc. 25) is GRANTED.

           3. The Clerk is directed to close this case.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on December 12, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
